Citation Nr: 1529581	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-20 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disability and/or as the result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Following the Veteran's July 2012 request (see VA Form 9, July 2012), a Board hearing was scheduled for July 2015.  The Veteran failed to report for his scheduled hearing, and has not provided any good cause for his absence.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board also notes that in the August 2011 rating decision, the Veteran's claim was readjudicated pursuant to Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989) (Nehmer I).  In May 1989, the United States District Court (district court) for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service-connected under valid VA regulations.  Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II). 

In May 1991, the United States government and the plaintiffs in the Nehmer litigation entered into a stipulation according to which VA would readjudicate claims the denials of which were voided by Nehmer I.  Nehmer v. United States Veterans' Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  The effective date of any resulting award of benefits would be based on the filing date of the original claim, for claims originally filed before May 3, 1989 (Stipulation 1), or on the later of the filing date of the claim or the date of disability or death of the Veteran, for claims filed after May 3, 1989 (Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002). 

FINDINGS OF FACT

1.  The Veteran served within the Republic of Vietnam during the Vietnam era, and was therefore presumptively exposed to herbicide agents.

2.  The evidence of record fails to demonstrate any current diagnosis for a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a heart disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

Service treatment records and pertinent post-service medical records have been obtained, to the extent they have both been identified and are available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding.  The Veteran was also scheduled to testify at a hearing before the Board, but as noted he failed to appear. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Of note, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Board finds that a VA examination is not necessary to determine whether the Veteran's claimed heart disorder is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
  
Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for a diagnosis of any heart disorder, and the record does not contain a current diagnosis of any heart condition.  Essentially, the only evidence of a heart disorder is the Veteran's statements, and he is not considered competent to diagnose a heart disorder.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran asserts that he has a heart disorder secondary to his service-connected acquired psychiatric disorder and/or exposure to herbicides during his period of active service.  

The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as heart disease, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include ischemic heart disease.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010). 

Turning to the Veteran's period of active duty, service treatment records do not contain a diagnosis of any chronic heart disorder.  In this case, the Veteran has not claimed otherwise.  Instead, he has asserted that he carries a diagnosis of a heart disorder which was caused or aggravated by a service-connected disability.  In the alternate, he contends that a heart disorder is associated with herbicide exposure, to which exposure has been presumed in this case.

Post-service, private treatment records note the Veteran's complaints of chest pain in October 2002.  At that time, a cardiac catheterization showed no significant coronary artery disease.  A chest x-ray was normal.  Instead, it was indicated that chest pains were caused by erosive esophagitis (GERD is now service connected) or possibly secondary to pre-infarction angina.  In May 2007, no cardiac disorder was diagnosed following the Veteran's complaints of chest pain.  Following a review of all available evidence, the record is silent for any diagnosis of a chronic heart disorder.

As such, the Board finds that service connection is not warranted at this time.  First, the evidence of record does not contain a diagnosis for a chronic heart disorder.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Second, as to the Veteran's reports of chest pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA must identify a disability, not symptoms of a disability.  Here, those symptoms were attributed by a medical professional on one occasion to another disability which is already service connected, and on another, no cardiac disorder was found.

Insofar as the Veteran is asserting that he carries current heart disorder that was incurred during service (herbicide exposure) or related to a service-connected disability, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is competent to report that he experienced chest pain, but he has not demonstrated the medical competence to make a correlation between a service-connected disability and any other disorder, and he is not considered to have the medical training necessary to diagnose a heart disability.  Moreover, without a current disability, he is not entitled to a presumption based on exposure to herbicides.

Importantly, the record is silent for a diagnosis of any disorder recognized by VA to be a disability, and there is no medical opinion of record linking any current heart disorder to his military career or to a service-connected disability.  As such, service and post-service medical records tend to provide evidence against this claim.  

In sum, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of a heart disorder for which service connection may be granted, to include ischemic heart disease covered by the herbicide presumption, and there is no medical evidence to show that any such disorder is related to a service-connected disability, to include an acquired psychiatric disorder.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a heart disorder is denied.


ORDER

Service connection for a heart disorder, to include as secondary to a service-connected disability and/or as the result of exposure to herbicides, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


